             Case 4:21-cv-00503-LPR Document 10 Filed 07/27/21 Page 1 of 2




                               IN THE UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF ARKANSAS
                                         CENTRAL DIVISION

TIMOTHY WHEELER                                                                     PLAINTIFF
ADC #85605

v.                                   Case No. 4:21-CV-00503-LPR

ARKANSAS GENERAL ASSEMBLY, et al.                                               DEFENDANTS


                                              ORDER


           Plaintiff Timothy Wheeler is in custody at the Varner Unit of the Arkansas Division of

Correction.       He filed this action pro se.1   Mr. Wheeler did not pay the $402 filing and

administrative fee or file an Application to Proceed Without Prepayment of Fees and Affidavit

(“IFP Application”). On June 17, 2021, the Court instructed Mr. Wheeler that to proceed with this

action, he must either pay the filing fee or file a complete IFP Application within 30 days.2 Mr.

Wheeler was warned that his failure to comply with the June 17, 2021 Order would result in the

dismissal of his case without prejudice.3

           Mr. Wheeler has not complied with or otherwise responded to the June 17, 2021 Order,

and the time for doing so has passed. Accordingly, this case is dismissed without prejudice




1
     Pl.’s Compl. (Doc. 1).
2
     Court’s Order (Doc. 9).
3
     Id.
             Case 4:21-cv-00503-LPR Document 10 Filed 07/27/21 Page 2 of 2




pursuant to Local Rule 5.5(c)(2).4 All pending motions5 are denied as moot. The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Order and the

accompanying Judgment would not be taken in good faith.

          IT IS SO ORDERED this 27th day of July, 2021.



                                                                      ________________________________
                                                                      LEE P. RUDOFSKY
                                                                      UNITED STATES DISTRICT JUDGE




4
    Local Rule 5.5(c)(2) provides:
          It is the duty of any party not represented by counsel to promptly notify the Clerk and the other
          parties to the proceedings of any change in his or her address, to monitor the progress of the case,
          and to prosecute or defend the action diligently. A party appearing for himself/herself shall sign
          his/her pleadings and state his/her address, zip code, and telephone number. If any communication
          from the Court to a pro se plaintiff is not responded to within thirty (30) days, the case may be
          dismissed without prejudice. Any party proceeding pro se shall be expected to be familiar with and
          follow the Federal Rules of Civil Procedure.
5
    Pl.’s Motion for Temporary Restraining Order (Doc. 3); Pl.’s Request for Class Certification (Doc. 5); Pl.’s
    Emergency Motion (Doc. 6).

                                                           2
